Case: 15-50505      Document: 00513494308         Page: 1    Date Filed: 05/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                             May 5, 2016
                                      No. 15-50505
                                                                            Lyle W. Cayce
                                                                                 Clerk
GG RANCH, LIMITED; HORTON RANCHES, INCORPORATED; LLOYD
TSCHIRHART; DANCY TSCHIRHART; EAKIN RANCHES, LIMITED;
RUSTY ULBRICH,

               Plaintiffs - Appellants

v.

EDWARDS AQUIFER AUTHORITY; ROLANDO RUIZ, in his official
capacity as general manager; CITY OF SAN ANTONIO, Acting by and
through the San Antonio Water System (SAWS),

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-848


Before HIGGINBOTHAM, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appellants, owners of certain real property located above the Edwards
Aquifer in Medina and Uvalde Counties, Texas, sued the state regulatory
agency in charge of the Aquifer, the Edwards Aquifer Authority, alleging



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50505    Document: 00513494308      Page: 2   Date Filed: 05/05/2016



                                 No. 15-50505
violations under the Fifth and Fourteenth Amendments to the United States
Constitution and Article 1, § 17 of the Texas Constitution. Appellants’ suit
followed the Authority’s denial of their untimely applications for withdrawal
permits for their properties. The district court, pursuant to Federal Rule of
Civil Procedure 12(b)(6), dismissed all claims with prejudice.
      We have considered this appeal on the basis of the briefs, the pertinent
portions of the record, and the applicable law. Having done so, the judgment is
affirmed, essentially for the reasons stated in the Order of the district court.
      AFFIRMED.




                                        2